Citation Nr: 0627481	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic obstructive pulmonary disease (COPD) with 
bronchiectasis, currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Houston, 
Texas that, in pertinent part, denied an increase in a 10 
percent rating for service-connected COPD with 
bronchiectasis.  A personal hearing was held before the 
undersigned Acting Veterans Law Judge in February 2003.  In 
December 2003, the Board remanded the case to the RO for 
further evidentiary and procedural development.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran contends that his service-connected COPD with 
bronchiectasis is more disabling than currently evaluated.  
In this regard, the Board notes that the criteria for 
evaluating the veteran's pulmonary condition are based 
primarily on the results of pulmonary function tests.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601, 6604.  If the 
disability is rated under Diagnostic Codes 6601 or 6604, 
pertaining to bronchiectasis and COPD, respectively, 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) results must be obtained.  
Although VA pulmonary examinations were performed in December 
2001 and October 2004, DLCO (SB) results were not obtained.  
Hence the Board finds that another VA pulmonary examination 
must be performed, including all necessary pulmonary function 
tests, including DLCO (SB), Forced Expiratory Volume in one 
second (FEV-1) and Forced Vital Capacity (FVC).  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The examiner should be provided with 
a copy of the rating criteria of Diagnostic Codes 6600, 6601, 
and 6604 prior to the examination.  The Board notes that 
prior pulmonary tests have noted unreliable results, and/or 
poor efforts by the veteran.  The examiner should make every 
attempt to obtain reliable results, and should indicate 
whether this is not possible.  The veteran is advised that 
although VA has a duty to assist the claimant in developing a 
claim, that duty is not a one-way street.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  An increased rating may 
not be authorized on the basis of unreliable test results.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In 
particular, the RO should attempt to obtain a copy of the 
report of VA pulmonary function tests performed in January 
2003.  The Board previously remanded this case in part to 
obtain a copy of this report, and although the RO made a 
request for this report, it is not currently in the claims 
file, and must be obtained.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should make another attempt to 
obtain a copy of this report, or a certification from the VA 
Medical Center to the effect that it is unobtainable.  
38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a pulmonary disorder 
since October 2001.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

In particular, the RO should again 
attempt to obtain a copy of the report of 
VA pulmonary function tests performed in 
January 2003.  The RO should make another 
attempt to obtain a copy of this report, 
or a certification from the VA Medical 
Center to the effect that it is 
unobtainable.  

2.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the current level of severity 
of his COPD with bronchiectasis.  The 
claims file and a copy of this remand 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  

The examiner should identify all current 
pulmonary disorders, and all necessary 
pulmonary function tests must be 
performed, including DLCO (SB), FEV-1 and 
FVC.  The examiner should be provided 
with a copy of the rating criteria of 
Diagnostic Codes 6600, 6601, and 6604 
prior to the examination.  The examiner 
is advised that prior pulmonary function 
tests have noted unreliable results, 
and/or poor efforts by the veteran.  The 
examiner should make every attempt to 
obtain reliable results, and should 
indicate whether this is not possible.  

If any non-service-connected pulmonary 
disorders are diagnosed, the examiner 
should attempt to identify which symptoms 
result solely from service-connected COPD 
with bronchiectasis.

3.  The RO should then re-adjudicate the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

